Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 11/29/2021. 
Claims 1-20 are allowed.  

Allowable Subject Matter
Claims 1-20 are allowed.  
			
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Joseph T.Van Leeuwen on 1/7/2022. 

AMENDMENTS TO THE CLAIMS

The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

(currently amended) A method comprising:
activating an anti-theft system at a stationary portable electronic device;
after the activating:
disabling an off switch at the portable electronic device;
in response to detecting a motion of the portable electronic device, performing one or more responsive security actions, wherein one of the responsive security actions is sounding an audible alarm at the portable electronic device, and wherein the portable electronic device cannot be powered off while the anti-theft system is activated; and
in response to receiving a valid authentication data at the device, deactivating the anti-theft system and enabling use of the off switch, wherein the off switch is usable without entry of a password when the anti-theft system is deactivated.
(previously presented) The method of claim 1 wherein activating the anti-theft system further comprises:
inhibiting access to an operating system running on the portable electronic device.
(original)  The method of claim 1 wherein activating the anti-theft system further comprises:
displaying a security message on a display of the portable electronic device.



(original)  The method of claim 1 further comprising:
installing the anti-theft system on the stationary portable electronic device during a manufacturing process of the portable electronic device, wherein the installing includes installation of an accelerometer on the portable electronic device and further includes installation of a programmable power switch that allows the power switch to be powered on while the anti-theft system is activated on the portable electronic device.
(original)  The method of claim 1 further comprising:
automatically performing the anti-theft system activation after detection that the portable electronic device has been idle for a period of time.
(original)  The method of claim 1 further comprising:
installing a software package that provides the anti-theft system functionality onto the device by a user after receiving the portable electronic device.
(currently amended)  A portable electronic device comprising:
one or more processors;
an accelerometer accessible by at least one of the processors;
a memory coupled to at least one of the processors; and
a set of instructions stored in the memory and executed by at least one of the processors to:

after the activation of the anti-theft system:
disabling an off switch at the portable electronic device;
in response to detecting a motion of the portable electronic device, performing one or more responsive security actions, wherein one of the responsive security actions is emitting an audible alarm at the portable electronic device, and wherein the portable electronic device cannot be powered off while the anti-theft system is activated; and
in response to receiving a valid authentication data at the device, deactivating the anti-theft system and enabling use of the off switch, wherein the off switch is usable without entry of a password when the anti-theft system is deactivated.
(previously presented) The portable electronic device of claim 8 wherein activating the anti-theft system further comprises:
inhibiting access to an operating system running on the portable electronic device.
(original)  The portable electronic device of claim 8 wherein the activation of the anti-theft system further comprises:
display of a security message on a display of the portable electronic device.
(currently amended)  The portable electronic device of claim 8 wherein the performance of the one or more security actions further comprises:



installation of the anti-theft system on the stationary portable electronic device during a manufacturing process of the portable electronic device, wherein the installing includes installation of an accelerometer on the portable electronic device and further includes installation of a programmable power switch that allows the power switch to be powered on while the anti-theft system is activated on the portable electronic device.
(original)  The portable electronic device of claim 8 further comprising:
automatically perform the anti-theft system activation after detection that the portable electronic device has been idle for a period of time.
(original)  The portable electronic device of claim 8 further comprising:
installation of a software package that provides the anti-theft system functionality onto the device by a user after receiving the portable electronic device.
(currently amended) A computer program product comprising:
a computer readable storage medium comprising a set of computer instructions, the computer instructions effective to: 
activate an anti-theft system at the portable electronic device;
after the activation of the anti-theft system:
disabling an off switch at the portable electronic device;
in response to detecting a motion of the portable electronic device, performing one or more responsive security actions, wherein one of the responsive security actions is sounding an audible alarm at the portable electronic device, and wherein the portable electronic device cannot be powered off while the anti-theft system is activated; and
in response to receiving a valid authentication data at the device, deactivating the anti-theft system and enabling use of the off switch, 
(previously presented) The computer program product of claim 15 wherein activating the anti-theft system further comprises:
inhibiting access to an operating system running on the portable electronic device.
(original)  The computer program product of claim 15 wherein the activation of the anti-theft system further comprises:
display of a security message on a display of the portable electronic device.
(currently amended)  The computer program product of claim 15 wherein the performance of the one or more security actions further comprises:


(original)  The computer program product of claim 15 further comprising:
installation of the anti-theft system on the stationary portable electronic device during a manufacturing process of the portable electronic device, wherein the installing includes installation of an accelerometer on the portable electronic device and further includes installation of a programmable power switch that allows the power switch to be powered on while the anti-theft system is activated on the portable electronic device.
(original)  The computer program product of claim 15 further comprising:
automatically perform the anti-theft system activation after detection that the portable electronic device has been idle for a period of time.
Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roy et al US Patent 10,956,624 discloses anti-theft device fixed to a tablet or laptop with distance relative to a reference point exceeds a threshold to enter alarm state zone. 
Kaindl et al US Patent 10,453,322 discloses user-protection circuitry, including condition-detection circuitry, with indications related to environment of article of clothing with pulsing device and control circuitry. 
Tolliver et al US Patent 9,744,904 discloses alarm module of vehicle alarm system based on location of the vehicle and emergency notification of text messages, distress message and GPS location of vehicle. 
Noonan et al US Patent 9,344,992 discloses response transmission based on determination of location of device based on set area and reducing power level of transmitted signal for a predetermined period of time, when allowability is indicated. 
Baillargeon et al US Patent 9,245,434 discloses interface monitoring and warning system for prevention of devices from fault condition messages or other safety hazards with work platforms. 
Ha et al US Patent 10,521,241 discloses 
Fish et al US Publication 20170013464 discloses mobile device theft protection and avoiding non-legitimate and misuse of devices based on bio-authentication event of user and mobile devices. 
Daniel et al US Publication 2016/0364556 discloses user authentication and theft prevention with user credential(s). 
Mese et al US Patent 9,369,875 discloses protecting electronic device from unauthorized user with motion sensors.   
                            
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 1/7/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 8 and 15 as follows :
Claims ‘ .. disabling an off switch at the portable electronic device;
in response to detecting a motion of the portable electronic device, performing one or more responsive security actions, wherein one of the responsive security actions is sounding an audible alarm at the portable electronic device, and wherein the portable electronic device cannot be powered off while the anti-theft system is activated; and
in response to receiving a valid authentication data at the device, deactivating the anti-theft system and enabling use of the off switch, wherein the off switch is usable without entry of a password when the anti-.’ with additional detailed steps in claim(s) as described in independent claim(s) on 1/7/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431